 J.L. HOLTZENDORFF DETECTIVE AGENCY483J. L. Holtzendorff Detective Agency, Inc. and Earl L.Kelley. Case 21-CA-10389October 19, 1973SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn August 21, 1973, Administrative Law JudgeHerman Corenman issued, the attached SupplementalDecision in this proceeding- Thereafter, Respondentfiled exceptions and a supporting brief and subse-quently the General Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to ' Section 10(c) of the National LaborRelations Act as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, J. L. Holtzendorff DetectiveAgency, Inc., Los Angeles, California;. its officers,agents, successors, and, assigns, shall, take-the actionset forth in the said recommended Order.Administrative Law Judge's Decision entitled "The Reme-dy."On March 9, 1973, the General Counsel of the Boardapproved a stipulation signed by the parties to this proceed-ing wherein Respondent agreed that the Board Order hereinwas valid and proper and stipulated that a backpay specifi-cation could`issue without prior judicial review of the BoardOrder, and that any future judicial review would be limitedonly to the amount of backpay ordered by the Board as aresult of the backpay specification.Upon due notice, a hearing was held April' 19, 1973, onthe issues joined by the liackpay specification and theRespondent's amended answer. The hearing was closed onApril 19, 1973, but on order of the undersigned and pur-suant to due notice, was reopened and further hearing heldon June 29, 1973, and the hearing closed on June 29, 1973.All parties were afforded full opportunity to call and exam-ine and cross-examine witnesses, to introduce evidence andto argue orally and submit briefs. Briefs filed by the GeneralCounsel and the Respondent were carefully considered.Upon consideration of the entire record herein, and uponmy observation of the witnesses as they appeared before me,Imake the following findings of fact and conclusions of law.I find, as alleged in the backpay specification and notdenied in the Respondent's answer, that prior to Kelley'sdiscriminatory discharge on July 23, 1971, he regularlyworked a 44-1/4-hour week for which he was paid an hourlyrate of $1.90 per hour for 40 hours and an hourly rate of$2.85 per hour for 4-1/4 hours per week. Based uponKelley's workweek and rate of pay, above admitted, thebackpay ' specification set forth gross backpay, from whichit deducted the net interim earnings of Kelley in each calen-dar quarter to show the net backpay in each calendar quar-terdueKelleydating fromKelley'sdiscriminatorydischarge on July 23, 1971, to his reinstatement on January7, 1973. For reasons hereinafter stated in this Decision, I amin agreement with, and find, that the backpay computationsset forth in the backpay specification are true, and I there-fore find that Kelley's gross and net backpay by calendarquarters are as follows:SUPPLEMENTAL DECISIONHERMAN C6RENMAN, Administrative Law Judge: This is aproceeding in a backpay specification issued March 20,1973, by the Regional Director for Region 21 of the Boardpursuant to Section 102.52,et seq,of the Board's Rules andRegulations, Series 8, as amended, for the purpose of de-termining the amount of backpay, if any,,due and owingwhich will make whole Earl L. Kelley who, pursuant to aBoard Order, found at 200 NLRB No. 121, was reinstatedto his job on January 7, 1973. In its Decision, the Boardadopted as its order the recommended Order of the Admin-istrative Law Judge that the Respondent, J. L. HoltzendorffDetective Agency, Inc., offer to Earl L. Kelley immediateand full reinstatement to his former position or, if that posi-tion no longer exists, to a substantially equivalent position,and make him whole for any loss of earnings he may havesuffered by reason of the Respondent's discriminationagainst him, in the manner set forth in that section of theCal.GrossNetInterimNetQtr.BackpayEarningsBackpay71-3$881. 10None$881. 1071-41, 145.43NoneI, 145.4372-11, 145.43$352.61792. 8272-21, 145.43307. 61837. 8272-31, 145.43639. 72505. 7172-41,145.43693. 93451. 5073-188.1130.2457.87Total Net Backpay $4, 672. 25206 NLRB No. 50 484DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Respondent's DefensesThe Respondent's amended answer in defense to thebackpay specification alleges that the hours available for allemployees of the Respondent were drastically reduced afterKelley's termination by virtue of the elimination of guardservices.Although not specifically alleged in its answer, the Re-spondent sought to prove that Kelley would have been laidoff for lack of work in November 1971.There is uncontradicted and credible evidence in the re-cord that some of the guard services furnished by the Re-spondent to the Pacific Telephone Company in San Diegowere discontinued beginning with mid-November 1971 atthe telephone company's request. Respondent's records dis-close that the cut in the guard service to the telephonecompany beginning in mid-November 1971 resulted in areduction in the total hours of guard service from an aver-age of 1,112.75 hours per week to 899 hours per week.The uncontradicted evidence of Respondent's ExecutiveVice President Florence L. Powell that hours of work perweek were reduced because of this cut in services-for'PaeificTelephone Company is credited and is supported by thestipulation of counsel showing the clear reduction in hoursbeginning November 13, 1971.However, the evidence clearly shows that there was guardservice available for Kelley,' that guards with less senior=itythan Kelley were not laid off, and moreover, that new em-ployees were hired as guards notwithstanding the cut inservices to the Pacific Telephone Co. Accordingly, I havediscreditedthetestimony 'ofMr.PerryW. Lee,Respondent's supervisor in the San Diego area, that 12employees were laid off as a result of the telephone compa-ny cutback and that Kelley would have been laid off inNovember 1971, as Lee's testimony is contradicted by theRespondent's personnel records which show otherwise. (SeeG.C. Exh. 6.)The seniority list, identified in the record as GeneralCounsel's Exhibit 6, which shows hiring dates, termination,dates, and reasons for leaving, shows, that the cutback inguard services for the telephone company resulted in onlytwo layoffs for lack of work; namely, Murphy (seniority No.23) and Johnson (seniority No. 46),,but seven new employ-ees were hired after November 1971 before Kelley wasreinstated January 7, 1973. Additionally, it is noted thatKelley, with a seniority No. 28, had greater seniority thanJohnson (seniority No. 46). Moreover, when the cutback inguard services occurred in November 1971, Kelley hadgreater seniority than 10,other employees. Additionally,General Counsel's Exhibit 6 shows that there was a largeturnover of guards resulting from quits, retirements, anddischarge for cause,as well as a large number of new hires.It is thus clear that there was guard work available forKelley, during the entire backpay period dating fromiTheRespondent's personnel records fromwhich theseniority list, whichappears in the recordas G.C. Exh. 6,was constructed, show that in the periodbetween Kelley's dischargeonJuly 23,1971, and his reinstatement on Janu-ary 7, 1973, 26new employees were hired.Thisfact shows conclusively thatduring the backpay period, guard work was available for Kelley with theRespondent.Kelley's discharge on July 23, 1971, to his reinstatement onJanuary 7, 1973.In backpay proceedings the burden, of proof lies with theRespondent employer to show that backpay is not due be-cause of lack of work. I find that the Respondent has notsustained that burden of proof. On the contrary, the evi-dence shows that guard service was available for Kelleyafter his discharge.See NLRB. v. Ellis & Watts Products,Inc.,344 F.2d 67, 69 (C.A. 6, 1965);N.L.K.B. v. MastroPlastics Corporation,354 F.2d 170 (C.A. 2, 1965), cert. de-nied 384 U.S. 972 (1966);The Madison Courier, Inc., 202NLRB No. 115;N.LR.B. v. The Madison Courier, Inc., 472F.2d 1307 (C.A.D.C., 1972).The Respondent's answer to the backpay specificationalso allegesthat Kelleyis not entitledto backpay,allegingthat he could have obtained employment if he had soughtit..The Respondent further alleges in its Answer that it isinformed and believes that during the majority of the calen-dar quarters in question, Kelley was employed or was afull-time student.Kelley appeared as a witness called by the General Coun-sel and testified credibly and without contradiction that hebegan employment with the Respondent on February 1S,1971, as a guard in San Diego working nights from 6 p.m.until 2:15 a.m. at one location and 5 p.m. to 2:15 a.m. atanother location. He began° attending San Diego Mesa Col-lege during the day in the first week of June 1971. Hecontinued there throughout the first and second summersessions, and during the fall semester he concurrently at-tended San Diego State College during the daytime from 9a.m. to 2 or 3 p.m. After his discharge from the Respondenton July 23, 1971, Kelley sought other employment by,among other means, applying for employment at the Cali-fot'nia unemployment office where he was referred to theCalifornia Human Resource and Development office wherehe completed written application forms. Kelley also soughtemployment lead's through the newspaper advertisementsand through the placement center at the college: He appliedfor work at foodstores, a veterinary hospital, K-mart, anda number of hospitals. In the summer of 1972, Kelleyworked part time assisting the custodian of a synagogue,and he attended summer camp, for the Air Force ROTCprogram of the State' College for 24-28 days. Kelley took aleave of absence from his work to attend the ROTC en-campment.2 Kelley quit his part-time janitorial job with thesynagogue to take a more promising job as a guard with aguard agency where he remained until the Respondent of-fered him reinstatement to his job, in January 1973. Kelleyalso looked for employment in numerous- establishments,including a number of convalescent hospitals and acutehospitals, as well as the Pacific Telephone Company. Healso applied at several privately, operated employment agen-cies.Kelley testified that while attending school, he requested evening- work but "would have taken anything I couldget." Iam satisfied,and I find, that during Kelley's unem-2 At' the time of the hearing on June 29, 1973,Kelleyindicated by histestimony that he might receive unemployment benefits of $30 weekly fromthe State of New Mexico.Kelley testified, however, that he had as yetreceived no benefits from New Mexico.Unemployment benefits, if received,are not deductible from the backpay due KelleyGullett Gin Co.,340 U.S.361 (1951). J.L. HOLTZENDORFF DETECTIVE AGENCYployment causedby hisdischarge from the Respondent, hewas at all times available for employment,remained in thelabor market and diligently searched for work.The Respon-dent has failed to establish any facts in mitigation of thebackpay liability,as is its burden under established legalauthority. See, for example,N.L.R.B. v.Mastro PlasticsCorp.,supra;N.L.R.B.v. Brown & Root, Inc.,311 F.2d 447,454 (C.A. 8, 1963);The Madison Courier,Inc., supra.Thefact that Kelley was looking for night work while attendingschool does not negative his availability for work for thepurposes of this case,inasmuch as it was while attendingday school that Kelley was engaged in nighttime work withthe Respondent as a private guard.Cf.American CompressWarehouse,156 NLRB 267.Upon the basis of the foregoing findings of fact,conclu-sions of law,and the entire record in this proceeding, andpursuant to Section 10(c) of the National Labor RelationsAct, there is hereby issued the following recommended:SUPPLEMENTAL ORDER 3485J.L.Holtzendorff Detective Agency, the Respondentherein, its officers, agents, successors, and assigns, shall payto Earl L. Kelley the sum of $4,672.25 with interest at therate of 6 percent per annum in accordance with the formulaset forthin Isis Plumbing & Heating Co.,138 NLRB 716.There shall be deducted from the amount due Kelley any'tax withholding required by law.3 In the eventno exceptions are filed as provided by Section102.46 of theRules and Regulationsof the National Labor RelationsBoard, the findings,conclusionsand recommended Orderherein shall,as provided in Section102.48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemedwaived for all purposes.